ORDER

PER CURIAM.
AND NOW, this 15th day of October, 1998, Edward Keith Rodgers having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated May 7, 1998; the said Edward Keith Rodgers having been directed on August 5, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Edward Keith Rodgers is disbarred from the practice of law in this-*297Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.